DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 3/8/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 1/7/2021 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roy A. King on 3/31/2021.
The application has been amended as follows: 
Replace claim 1 with the following:
-- 1. A method for performing speaker load diagnostics, the method comprising:
generating, with an internal oscillator, an inaudible diagnostic tone;
providing an audio signal to a speaker, the audio signal including the inaudible diagnostic tone selectively mixed with either an audible operational tone or a zero value tone;
receiving speaker current and speaker voltage data from the speaker based on the audio signal;
extracting the diagnostic tone current and diagnostic tone voltage from the speaker current and speaker voltage, respectively;
averaging absolute values of the diagnostic tone current and the diagnostic tone voltage data; and
processing the averaged diagnostic tone current and the averaged diagnostic tone voltage data to determine whether a fault condition exists in the speaker. --

Replace claim 10 with the following:

-- 10. A method for performing speaker load diagnostics, the method comprising:
using an oscillator in a programmable digital signal processor to generate a clock
signal;
generating within the digital signal processor an inaudible diagnostic tone based on the clock
signal;
an audio signal to a speaker, the audio signal including the inaudible diagnostic tone selectively mixed with either an audible operational tone or a zero value tone;
receiving current and voltage data from the speaker based on the audio signal;
extracting the diagnostic tone current and diagnostic tone voltage from the speaker current and speaker voltage, respectively;
averaging absolute values of the diagnostic tone current and the diagnostic tone voltage data; and
processing the averaged current and voltage data to determine whether a fault condition exists in the speaker. --

Replace claim 11 with the following:

-- 11. The method of claim 10, further comprising:
receiving input to set a frequency of the inaudible diagnostic tone; and 
setting the frequency of the inaudible diagnostic tone based on the input. --

Replace claim 13 with the following:

-- 13.    A speaker load diagnostic system for determining a fault condition comprising:
an oscillator configured to provide a clock signal;
a tone generator circuit configured to generate an inaudible diagnostic tone based on the clock signal, the tone being provided to a speaker;
a first multiplexer configured to selectively provide the diagnostic tone or a zero value tone to the speaker;
a second multiplexer configured to selectively provide an audible operational tone or a zero value tone to the speaker;
a load status detection circuit configured to receive current and voltage data from the speaker, extract the diagnostic tone current and diagnostic tone voltage from the speaker current and speaker voltage, respectively, average absolute values of the diagnostic tone current and the diagnostic tone voltage data, and process the current and voltage data to determine whether a fault condition exists in the speaker. --


Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with the applicant’s remarks filed 3/8/2021 with respect to claims 1 and 13, where the examiner used impermissible hindsight to show that it would have been obvious to combine the prior art references to reach a conclusion that the invention of claim 1 and/or 13 was obvious.  The prior art of record does not appear to reasonably suggest the features associated with 
The applicant’s representative agreed to include allowable features in claim 10, and therefore the independent claims 1, 10, and 13 are allowable over the prior art of record.  Dependent claims 2, 4-9, 11, 12, and 14-19 are allowable because they depend on an allowable claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Daniel R Sellers/               Examiner, Art Unit 2653         

/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653